ROSS, Circuit Judge
(after stating the facts as above). The court below applied the Adamson Act to Schedule D and the agreement upon which it was based, and entered judgment accordingly, whereas the plaintiff in error insists that the provisions of that act are properly applicable only to the contract set forth, in Schedule A.
The argument in support of the. latter contention is that the agreement embodied in Schedule D was a contract between the plaintiff in error and its employees, to which none of the national organizations of railroad workers were a party; that by the supplemental agreement, designated in the agreed statement of facts as Schedule E, it was expressly stipulated by the parties to the contract embodied in Schedule 1) that the latter contract should not be used as a basis for fixing rates of pay or working conditions, and that thereby the preceding Schedule A was revived.
This is, in our opinion, a complete non sequitur. The necessary result of the plaintiff in error’s argument, as well as from the agreed facts of the case, is, it seems to us, that as between the parties to the present case there existed at the time of the approval of the Adam-son Act in September, 1916 (39 Stat. 721), no fixed schedule of rates as between these parties. The Adamson Act, the validity of which was sustained by the Supreme Court in the case of Wilson v. New, 243 U. S. 332, 37 Sup. Ct. 298, 61 L. Ed. 753, L. R. A. 1917E, 938, Ann. Cas. 1918A, 1024, the provisions of which act became effective January 1, 1917, however, declared that pending the report of the commission provided for therein, and for a period of 30 days thereafter, the compensation of railway employees subject to the act, for a standard workday (specified and declared in its first section), should not be reduced below the existing standard day’s wage, and that for all necessary time in excess of eight hours such employees should be paid at a rate not less than the pro rata rate for such standard eight-hour workday.
*520The agreed statement of facts shows that the defendant in error was paid by the plaintiff in error to and including December 31, 1916, at the rates specified in Schedule D. Such was the compensation under which he was actually working at the time the Adamson Act became effective, to wit, January 1, 1917, and we agree with the court below that for the nearly four months that the defendant in error continued in such employment he was entitled to be paid by virtue of sections 3 and 4 of the Adamson Act for an eight-hour day as much as he was then receiving for a ten-hour day — that act being expressly made applicable to a class which included the defendant in error.
For the reasons stated, we think the judgment must be, and it therefore is, affirmed.

other oases see same topic & KEY-NUMBER in .all Key-Numbered Digests & Indexes